DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 16 September 2021.
Claims 9-14 and 16-22 are currently pending and being examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 12-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrotto (US 5,931,279) in view of Rasmussen (US 5,112,181).
 

In regards to Claim 9, Pedrotto teaches a transfer device (pick-up device 1) for transferring eggs from a conveyor belt into an egg pack (col. 1 l. 32-43), the transfer device comprising:
a frame (Fig. 1);
(15), which includes at least one mounting plate (plate 15) on which a plurality of suction lifting elements (pick-up members 10) that are connectable to a suction device are mounted (“pick-up members 10, preferably at their rods 12 defining the suction tubes for the suckers” col. 4 l. 28-29),
wherein the plurality of suction lifting elements are mounted on the mounting plate in a plane of the mounting plate so that the plurality of suction lifting elements are hydraulically displaceable (fluid pressure actuators 21) between a suction position (pick-up position Fig. 4) and a delivery position (geometric “arrival” arrangement Fig. 5), 
Pedrotto does not expressly teach wherein the mounting element is pivotably mounted on the frame so that the mounting element is pivotable about a rotary axis relative to the frame, wherein the rotary axis is aligned perpendicularly to the mounting element, and wherein, in delivery position and depending on a configuration of the egg pack, the mounting element is selectively configured in one of a first position relative to the rotary axis and a second position relative to the rotary axis, wherein the first and second positions relative to the rotary axis are different.
However, Rasmussen teaches wherein the mounting element (lifting heads 8-15; Fig. 1) is pivotably mounted on the frame so that the mounting element is pivotable about a rotary axis relative to the frame (arms 6 and 7 are parts of the frame), wherein the rotary axis is aligned perpendicularly to the mounting element ("Regarding lifting heads 10, 11 and 14, 15, guide tubes 27 may be pivoted about their respective axes by means of guide rods 28 which at their end are hinged to an arm 20 on a respective one guide tube 27 and at their other end are hinged to a slide member 30 of a guide 31 on the respective roundabout arm 3, 5." col. 3 I. 1-6), and
wherein, in delivery position and depending on a configuration of the egg pack, the mounting element is selectively configured in one of a first position relative to the rotary axis and a second position relative to the rotary axis, wherein the first and second positions relative to the rotary axis are different (“Slide members SO can move on their respective guides 81 in parallel to roundabout arms 3, 5, their movements being controlled through pins 32 by a guide groove 33 in a cam disc 34. Cam disc 34 is through a frame portion secured against rotation”. col. 3 l. 6-11).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Pedrotto, by having pivotable mounting elements, as taught by Rasmussen, for moving products between a pickup and delivery position in which the orientation is to be changed. (Rasmussen col. 1 l. 45-50) 

In regards to Claim 12, Pedrotto and Rasmussen teaches the transfer device of claim 9. Pedrotto teaches wherein the mounting plate has guide recesses (slots 16) configured to accommodate guide parts of the plurality of suction lifting elements, and the guide parts are configured to be displaceably guided (“The shape of the slots 16, each of which is intended to define an associated sliding track for one or more rods 12 of the pick-up members 10, is defined on the basis of elementary geometric considerations by arranging that a general translation movement the plates 15 causes the passage of the pick-up members 10 from the previously defined "departure" geometry to the "arrival" geometry.” col. 5 l. 52-58).


    PNG
    media_image1.png
    534
    815
    media_image1.png
    Greyscale
In regards to Claim 13, Pedrotto and Rasmussen teaches the transfer device of claim 9. Pedrotto teaches wherein each of the plurality of suction lifting elements (10) comprises a suction cup (annotated Fig. 1) , a piece of hose or pipe opening (“pick-up members 10, preferably at their rods 12 defining the suction tubes for the suckers” col. 4 l. 28-29) into an upper end of the suction cup, and a guide part connected to an adjusting mechanism (moveable unit 19).

In regards to Claim 14, Pedrotto and Rasmussen teaches the transfer device of claim 9, wherein the transfer device comprises an additional mounting element, which is arranged mounted side by side with the mounting element on the frame (Pedrotto: (“there are provided one or, better, several plates 15, typically two” col. 5 l. 49-50; See Fig. 1 showing two mounting plates 15). 

In regards to Claim 17, Pedrotto and Rasmussen teaches the transfer device of claim 9, wherein, in the suction position, the mounting element is configured in the first position relative to the rotary axis (Rasmussen: “At this time, the eggs are sucked firmly to their respective sucker 22, which are now connected with the vacuum source. It should be observed that even though the lowering is described stepwise, the movement is effected continuously.” col. 3 l. 44-48).

In regards to Claim 18, Pedrotto and Rasmussen teaches the transfer device of claim 17, wherein
the plurality of suction lifting elements (Pedrotto: 10) are configured in a first arrangement in the suction position (Pedrotto: Fig. 4), and
the plurality of suction lifting elements are selectively configured in one of the first arrangement (Pedrotto: Fig. 4) and a second arrangement (Pedrotto: Fig. 5) in the delivery position depending on the configuration of the egg pack (Pedrotto: “Drive means make it possible to vary the distance between adjacent support elements in such a way as to be able to adapt its separation selectively to the separation between rows of articles. This distance can be varied whilst the device transfers the articles supported from the pick-up members to the a package, thus adapting the separation of the rows of articles to the dimensions of the package itself.” col. 1 l. 14-24),
the first and second arrangements of the plurality of suction lifting elements are different (Pedrotto: col. 1 l. 14-24).

In regards to Claim 19, Pedrotto and Rasmussen teaches the transfer device of claim 14, wherein
the additional mounting element (Rasmussen: 8-15; Fig. 1) is pivotably mounted on the frame so that the additional mounting element is pivotable about an additional (Rasmussen: arms 6 and 7 are parts of the frame), wherein the additional rotary axis is aligned perpendicularly to the mounting element,
in delivery position and depending on a configuration of the egg pack, the additional mounting element is selectively configured in one of a first position relative to the additional rotary axis and a second position relative to the additional rotary axis, and wherein the first and second positions relative to the additional rotary axis are different (Rasmussen: "Regarding lifting heads 10, 11 and 14, 15, guide tubes 27 may be pivoted about their respective axes by means of guide rods 28 which at their end are hinged to an arm 20 on a respective one guide tube 27 and at their other end are hinged to a slide member 30 of a guide 31 on the respective roundabout arm 3, 5." col. 3 I. 1-6),
in the delivery position, the mounting element is configured so that it is pivoted in a first direction about the rotary axis and the additional mounting is configured so that it is pivoted in a second direction about the additional rotary axis, wherein the first and second directions are opposite of each other (Rasmussen: “Slide members SO can move on their respective guides 81 in parallel to roundabout arms 3, 5, their movements being controlled through pins 32 by a guide groove 33 in a cam disc 34. Cam disc 34 is through a frame portion secured against rotation.” col. 3 l. 6-11).

In regards to Claim 20, Pedrotto and Rasmussen teaches the device of claim 16, wherein, in the suction position, the mounting element is configured in the first position relative to the rotary axis (Rasmussen: “At this time, the eggs are sucked firmly to their respective sucker 22, which are now connected with the vacuum source. It should be observed that even though the lowering is described stepwise, the movement is effected continuously.” col. 3 l. 44-48).

In regards to Claim 21, Pedrotto and Rasmussen teaches the device of claim 20, wherein
the plurality of suction lifting elements (Pedrotto: 10) are configured in a first arrangement in the suction position (Pedrotto: Fig. 4), and
the plurality of suction lifting elements are selectively configured in one of the first arrangement (Pedrotto: Fig. 4) and a second arrangement (Pedrotto: Fig. 5) in the delivery position depending on the configuration of the egg pack (Pedrotto: “Drive means make it possible to vary the distance between adjacent support elements in such a way as to be able to adapt its separation selectively to the separation between rows of articles. This distance can be varied whilst the device transfers the articles supported from the pick-up members to the a package, thus adapting the separation of the rows of articles to the dimensions of the package itself.” col. 1 l. 14-24),
the first and second arrangements of the plurality of suction lifting elements are different (Pedrotto: col. 1 l. 14-24).

In regards to Claim 22, Pedrotto and Rasmussen teaches the device of claim 16, wherein
 (Pedrotto: “there are provided one or, better, several plates 15, typically two” col. 5 l. 49-50; See Fig. 1 showing two mounting plates 15; Rasmussen: 8-15 Fig. 1), which is arranged mounted side by side with the mounting element on the frame,
the additional mounting element (Rasmussen: 8-15; Fig. 1) is pivotably mounted on the frame so that the additional mounting element is pivotable about an additional rotary axis relative to the frame (Rasmussen: arms 6 and 7 are parts of the frame), wherein the additional rotary axis is aligned perpendicularly to the mounting element,
in delivery position and depending on a configuration of the egg pack, the additional mounting element is selectively configured in one of a first position relative to the additional rotary axis and a second position relative to the additional rotary axis, and wherein the first and second positions relative to the additional rotary axis are different (Rasmussen: "Regarding lifting heads 10, 11 and 14, 15, guide tubes 27 may be pivoted about their respective axes by means of guide rods 28 which at their end are hinged to an arm 20 on a respective one guide tube 27 and at their other end are hinged to a slide member 30 of a guide 31 on the respective roundabout arm 3, 5." col. 3 I. 1-6),
in the delivery position, the mounting element is configured so that it is pivoted in a first direction about the rotary axis and the additional mounting is configured so that it is pivoted in a second direction about the additional rotary axis, wherein the first and second directions are opposite of each other (Rasmussen: “Slide members SO can move on their respective guides 81 in parallel to roundabout arms 3, 5, their movements being controlled through pins 32 by a guide groove 33 in a cam disc 34. Cam disc 34 is through a frame portion secured against rotation.” col. 3 l. 6-11).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrotto (US 5,931,279) in view Rasmussen (US 5,112,181), further in view of Weaver (US 8,454,067).


    PNG
    media_image2.png
    428
    602
    media_image2.png
    Greyscale
In regards to Claim 10, Pedrotto and Rasmussen teaches the transfer device of claim 9. Pedrotto teaches wherein the plurality of suction lifting elements include six suction lifting elements mounted on the mounting plate (15), wherein two suction lifting elements are movable linearly in a first displacement direction (see annotated Figs. 4&5 squared where two suction elements 12 are moved in the same direction) and the other suction lifting elements are movable in a second displacement direction, which is different from the first displacement direction (see Figs. 4&5 showing the other suction lifting elements moving in other displacement directions).
Pedrotto and Rasmussen does not expressly disclose six suction lifting elements. 
However, Weaver teaches at least six lifting elements (plurality of grippers 48; Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device 

In regards to Claim 11, Pedrotto, Rasmussen, and Weavery teaches the transfer device of claim 10, wherein the six suction lifting elements (Weaver: plurality of grippers 48) are displaceable from a first position in which the six suction lifting elements are arranged in two rows parallel to one another (Pedrotto: Fig. 4) into a second position in which the six suction lifting elements have a star arrangement (Pedrotto: Fig. 5) corresponding to a star pack for eggs (Pedrotto: “This makes it possible to pick up two corresponding sets of articles A which, upon transfer, are to be ordered in pentagonal arrays as described above, with the action of the actuator 21, separated by moving each pentagonal array  away from the portal element 2, facilitating the introduction of the arrays into the associated packages.” col. 7 l. 42-47).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2016/0214743) in view of Knook (US 2018/0105379), further in view of Pedrotto (US 5,931,279)

In regards to Claim 16, Phillips teaches a device for transporting and packaging eggs in egg packs (egg packaging system 100; Fig. 1), the device comprising:
empty egg packs (packages 102, 104, 106, 108);
(“mechanisms for conveying eggs from station to station” ¶[0003]); 
a transfer station for transferring the eggs from a conveyor belt with a plurality of egg holders arranged next to one another into an egg pack (“an egg loading section (where the eggs are loaded into the egg loading section from above)” ¶[0004]);
a pack closing station (“then moves the filled packages to a package closing section that is responsible for closing the lids of the packages.” ¶[0004]); and
an output station (see Fig. 25 showing the output of a closed carton).
Phillips does not expressly disclose at least one destacking station of packaging. 
However, Knook teaches at least one destacking station of packaging (Abstarct).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Phillips, by adding destacking station, as taught by Knook, for being able to unload empty packaging to be filled by product.  
Phillips and Knook does not expressly disclose wherein the transfer station includes a transfer device comprising a frame; a mounting element, which includes at least one mounting plate on which a plurality of suction lifting elements that are connectable to a suction device are mounted, wherein the plurality of suction lifting elements are mounted on the mounting plate in a plane of the mounting plate so that the plurality of suction lifting elements are motor-driven or hydraulically displaceable between a suction position and a delivery position.
However, Pedrotto teaches the transfer device comprising:
(Fig. 1);
a mounting element (15), which includes at least one mounting plate (plate 15) on which a plurality of suction lifting elements (pick-up members 10) that are connectable to a suction device are mounted (“pick-up members 10, preferably at their rods 12 defining the suction tubes for the suckers” col. 4 l. 28-29),
wherein the plurality of suction lifting elements are mounted on the mounting plate in a plane of the mounting plate so that the plurality of suction lifting elements are hydraulically displaceable (fluid pressure actuators 21) between a suction position (pick-up position Fig. 4) and a delivery position (geometric “arrival” arrangement Fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Phillips and Knook, by using the transfer device, as taught by Pedrotto, for being able to change the configuration of the eggs to be packaged. 
Phillips, Knook, and Pedrotto does not expressly teach wherein the mounting element is pivotably mounted on the frame so that the mounting element is pivotable about a rotary axis relative to the frame, wherein the rotary axis is aligned perpendicularly to the mounting element, and wherein, in the delivery position and depending on a configuration of the egg packs, the mounting element is selectively configured in one of a first position relative to the rotary axis and a second position relative to the rotary axis, wherein the first and second positions relative to the rotary axis are different.
(lifting heads 8-15; Fig. 1) is pivotably mounted on the frame so that the mounting element is pivotable about a rotary axis relative to the frame (arms 6 and 7 are parts of the frame), wherein the rotary axis is aligned perpendicularly to the mounting element ("Regarding lifting heads 10, 11 and 14, 15, guide tubes 27 may be pivoted about their respective axes by means of guide rods 28 which at their end are hinged to an arm 20 on a respective one guide tube 27 and at their other end are hinged to a slide member 30 of a guide 31 on the respective roundabout arm 3, 5." col. 3 I. 1-6), and
wherein, in delivery position and depending on a configuration of the egg pack, the mounting element is selectively configured in one of a first position relative to the rotary axis and a second position relative to the rotary axis, wherein the first and second positions relative to the rotary axis are different (“Slide members SO can move on their respective guides 81 in parallel to roundabout arms 3, 5, their movements being controlled through pins 32 by a guide groove 33 in a cam disc 34. Cam disc 34 is through a frame portion secured against rotation”. col. 3 l. 6-11).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Pedrotto, by having pivotable mounting elements, as taught by Rasmussen, for moving products between a pickup and delivery position in which the orientation is to be changed. (Rasmussen col. 1 l. 45-50)

Response to Arguments
Applicant’s arguments with respect to claims 9-14 and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731    
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731